Citation Nr: 0936833	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement for service connection for heart conditions, to 
include as secondary to his service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from December 1942 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his July 2004 substantive appeal, the Veteran requested a 
Travel Board hearing.  In a November 2004 statement, he 
requested a video conference hearing instead.  In November 
2008, he withdrew his request for a hearing by submitting a 
new VA Form 9 and selecting the option not to attend a 
hearing.  His hearing request is considered withdrawn.  38 
C.F.R. § 20.702(e)(2008).

In February 2009, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, to 
provide the Veteran with an appropriate VA examination.  The 
AMC provided that examination, considered this medical 
evidence, and continued to deny the claim in a supplemental 
statement of the case (SSOC) issued in July 2009.

The AMC recertified this appeal to the Board and in August 
2009, the Veteran submitted additional evidence.  But the 
Veteran waived his right to have the RO initially consider 
the evidence in his representative's statement dated in 
August 2009.  38 C.F.R. §§ 20.800, 20.1304 (2008).

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




REMAND

Regrettably, the Board must again remand the claim for 
further development and consideration.  Although the Board 
sincerely regrets this additional delay, it is necessary to 
ensure there is a complete record upon which to decide this 
claim so the Veteran is afforded every possible 
consideration.

After the Veteran's claim was again certified to the Board in 
July 2009, the Veteran, in support of his claim, submitted a 
statement from his wife, which documents the Veteran's 
private medical providers, since 1975, for the treatment of 
his heart condition.  In an August 2009 statement, the 
Veteran's representative indicated that the Veteran rarely 
used the VA Medical Centers (VAMCs) for the treatment of his 
heart condition.  The representative stated that these 
private medical records were pertinent to the Veteran's 
claim, and should be associated with the claims file prior to 
rendering a decision.  The Board notes that no attempt has 
been made by the RO to obtain these private medical records.  
These records are not currently in the file and thus should 
be obtained before deciding his appeal.  If these records are 
not available, VA must notify the appellant of the efforts 
made to obtain the records, a description of any further 
action VA will take on the claim, and notice that the 
appellant is ultimately responsible for providing the 
evidence.  38 C.F.R.§ 3.159(c)(1).  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  With the Veteran's authorization, 
obtain the private medical records listed 
by the Veteran's wife in her August 2009 
statement, including, but not limited to, 
the records from the Redmond Regional 
Medical Center, Kennestone Hospital, and 
Piedmont Hospital.

2.  If these records are not available, 
the RO must notify the Veteran of the 
efforts made to obtain the records, a 
description of any further action RO will 
take on the claim, and notice that the 
Veteran is ultimately responsible for 
providing the evidence.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



